Case 1:19-md-02875-RBK-JS Document 446 Filed 05/27/20 Page 1 of 1 PageID: 7127

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                               Minutes of Proceedings




 OFFICE: CAMDEN                             DATE: May 27, 2020

 JUDGE JOEL SCHNEIDER

 COURT REPORTER: Karen Friedlander

 TITLE OF CASE:                             DOCKET NO. 19-md-2875 (RBK-JS)
 IN RE: VALSARTAN PRODUCTS LIABILITY
 LITIGATION


 APPEARANCES:
 FOR PLAINTIFFS:                            FOR DEFENDANTS:
 Adam Slater, Esq.                          Seth Goldberg, Esq.
 Rubin Honik, Esq.                          Alex Waleko, Esq.
 Conlee Whitely, Esq.                       Lori Cohen, Esq.
 Layne Hilton, Esq.                         Sarah Johnston, Esq.
 Daniel Nigh, Esq.                          Clem Treschler, Esq.
 Marlene Goldenberg, Esq.                   Jeffrey Goeppinger, Esq.
                                            Victoria Lockard, Esq.


 NATURE OF PROCEEDINGS: Discovery Conference / Status Conference
 Telephone Discovery Conference held on the record via telephone.
 Order to be entered.




                                                 s/Sarah Eckert
                                                 DEPUTY CLERK



  TIME COMMENCED: 11:00 a.m.
  TIME ADJOURNED: 1:00 p.m.
  TOTAL TIME: 2 hours
